The respondents-appellants having appealed to this court from the final order of the Supreme Court, New York County, entered on or about June 17, 1947, reducing the assessments on the relator’s real property above set forth; and the said appeal having been argued by Anthony Curreri, Esq., of counsel for the respondents-appellants and by Christian S. Lorentzen, Esq., of counsel for *1032the relator-respondent, and due deliberation having been had thereon, it is unanimously
Ordered that the said order so appealed from be and the same hereby is reversed upon the facts and law, with $20 costs and disbursements to the respondents-appellants, and the assessments of the Tax Commission of the City of New York reinstated and confirmed, with costs, on the ground that the evidence supports the values fixed by the Tax Commission for the years involved, and it is further unanimously
Ordered that the findings of fact in the decision made by the court at Special Term that the following are the proper values for the tax year involved:
Year Lot Land Building Total 1945-46 1 $235,000 ....... $270,000 1945-46 5 225,000 $460,000 685,000
be and the same hereby are reversed; and this court in following findings of fact and conclusions of law: lieu thereof makes the

Findings of Fact

That the following year involved: are the proper values for the said property for the tax
Year Lot Land Building Total 1945-46 1 $275,000 $ 35,000 $310,000 1945-46 5 255,000 545,000 800,000

Conclusions of Law

That the assessments upon the relator’s real property for the tax year 1945-46 should be increased to and fixed at the values fixed by the Tax Commission of the City of New York for said tax year, to wit:
Year Lot Land Building Total 1945-46 1 $275,000 $ 35,000 $310,000 1945-46 5 255,000 545,000 800,000
and it is further unanimously
Ordered and directed that the officer or officers having custody of the assessment rolls or the tax rolls upon which the above-mentioned assessment and any taxes levied thereon have been entered shall forthwith correct the said entries in conformity with this order and shall note upon the margin of said rolls opposite the said entries that the same have been corrected by the authority of this order.
Present — Peck, P, J., Grlennon, Cohn, Yan Voorhis and Shientag, JJ. [See ante, p. 761.]